Case 1:17-cv-00652-MKB-SJB Document 51 Filed 02/20/20 Page 1 of 4 PageID #: 403



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------
 FRANCISCO MONTENEGRO ESCAMILLA,
 individually and on behalf of others similarly
 situated,
                                                                   ORDER
                                                                   17-CV-652 (MKB) (SJB)
                                     Plaintiff,

                            v.

 YOUNG SHING TRADING CO., INC., KI TAI
 YEUNG, WENDY YEUNG, and PING YEUNG,

                                     Defendants.
 ---------------------------------------------------------------
 MARGO K. BRODIE, United States District Judge:

         Plaintiff Francisco Montenegro Escamilla commenced the above-captioned action on

 February 3, 2017, against Defendants Young Shing Trading Co., Inc., Ki Tai Yeung, Wendy

 Yeung, and Ping Yeung, asserting claims pursuant to the Fair Labor Standards Act, 29 U.S.C.

 § 201 et seq. (“FLSA”) and the New York Labor Law (“NYLL”) and regulations. (Compl.,

 Docket Entry No. 1.) By Memorandum and Order dated February 23, 2018 (the “February 2018

 Order”), the Court granted in part and denied in part Defendants’ motion to dismiss, allowing

 Plaintiff’s FLSA and NYLL overtime claims and NYLL wage statement claim to proceed. (Feb.

 2018 Order, Docket Entry No. 26.) For the reasons discussed below, the Court dismisses with

 prejudice Plaintiff’s remaining claims for failure to comply with court orders and failure to

 prosecute.

    I.   Background

         On September 21, 2018, Plaintiff’s counsel filed a motion to withdraw as attorneys for

 Plaintiff. (Mot. to Withdraw, Docket Entry No. 38.) In support of the motion, counsel stated:
Case 1:17-cv-00652-MKB-SJB Document 51 Filed 02/20/20 Page 2 of 4 PageID #: 404



                The reason for the motion to withdraw as attorneys for Plaintiff is
                that we have lost contact with him. Our phone calls to the number
                we have on file have gone unanswered, and voice[]mail messages
                have gone unanswered. Additionally, we sent paralegals to the
                address we have on file and could not find him. Finally, we hired a
                private investigator to locate plaintiff, but to no avail.

 (Decl. of Michael Faillace ¶ 2, annexed to Mot. to Withdraw, Docket Entry No. 38-1.) By Order

 dated September 24, 2018 (the “September 24, 2018 Order”), Magistrate Judge Sanket J. Bulsara

 scheduled a hearing on the motion to withdraw for October 9, 2018, and ordered Plaintiff to be

 present at the hearing. (Sept. 24, 2018 Order.) On September 25, 2018, Plaintiff’s counsel

 mailed a letter to Plaintiff at his last known address, advising him of the September 24, 2018

 Order. (Aff. of Service dated Sept. 25, 2018, Docket Entry No. 39.) Counsel enclosed a copy of

 the September 24, 2018 Order and also translated it into Spanish, Plaintiff’s first language. (Id.)

 Judge Bulsara subsequently adjourned the hearing twice — first to October 15, 2018, and then to

 October 29, 2018. (Order dated Oct. 8, 2018; Order dated Oct. 12, 2018.) Nothing on the docket

 indicates that Plaintiff was mailed copies of the Orders dated October 8, 2018 and October 12,

 2018, adjourning the hearing. The docket also does not indicate that Plaintiff attempted to

 appear on the date the hearing was initially scheduled to take place.

        On October 29, 2018, Judge Bulsara held a hearing on the motion to withdraw, at which

 Plaintiff failed to appear, and ordered Plaintiff to appear in person at the next scheduled status

 conference on November 14, 2018. (Min. Entry dated Oct. 29, 2018; Tr. of Oct. 29, 2018 Hr’g

 5:7–9, Docket Entry No. 48; Scheduling Order dated Oct. 29, 2018 (“Oct. 29, 2018 Order”).) On

 October 30, 2018, Plaintiff’s counsel mailed a letter to Plaintiff advising him of the October 29,

 2018 Order. (Aff. of Service dated Oct. 30, 2018, Docket Entry No. 43.) Counsel enclosed a

 copy of the October 29, 2018 Order, and also translated it into Spanish, and enclosed a copy of

 the motion to withdraw. (Id.) By Order dated October 31, 2018 (the “October 31, 2018 Order”),

                                                   2
Case 1:17-cv-00652-MKB-SJB Document 51 Filed 02/20/20 Page 3 of 4 PageID #: 405



 Judge Bulsara noted that the conference scheduled for November 14, 2018 would be a hearing on

 the motion to withdraw, and warned Plaintiff that if Plaintiff failed to appear again, he might

 recommend that the Court dismiss the action with prejudice for failure to follow court orders and

 for failure to prosecute. (Oct. 31, 2018 Order.) Also on October 31, 2018, Plaintiff’s counsel

 mailed Plaintiff a letter at his last known address, advising him of the October 31, 2018 Order,

 which counsel translated into Spanish, and enclosed a copy of the October 31, 2018 Order. (Aff.

 of Service dated Nov. 1, 2018, Docket Entry No. 44.)

        On November 14, 2018, Judge Bulsara held a hearing on the motion to withdraw and

 granted the motion. (Minute Entry dated Nov. 14, 2018; Order dated Nov. 14, 2018.) Plaintiff

 failed to appear. (Id.)

        By report and recommendation dated May 1, 2019, Judge Bulsara recommended that the

 Court dismiss the action with prejudice for failure to comply with court orders and failure to

 prosecute (the “R&R”). (R&R, Docket Entry No. 49.) A copy of the R&R was mailed to

 Plaintiff on May 2, 2019. (Aff. of Service dated May 2, 2019.) No party has objected to the

 R&R and the time for doing so has passed.

   II. Discussion

        A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

 or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

 28 U.S.C. § 636(b)(1)(C). “Where parties receive clear notice of the consequences, failure to

 timely object to a magistrate’s report and recommendation operates as a waiver of further

 judicial review of the magistrate’s decision.” Smith v. Campbell, 782 F.3d 93, 102 (2d Cir.

 2015) (quoting Mario v. P&C Food Markets, Inc., 313 F. 3d 758, 766 (2d Cir. 2002) (citing

 Small v. Sec’y of Health & Human Servs., 892 F. 2d 15, 16 (2d Cir. 1989) (per curiam))); see



                                                  3
Case 1:17-cv-00652-MKB-SJB Document 51 Filed 02/20/20 Page 4 of 4 PageID #: 406



 also Sepe v. N.Y. State Ins. Fund, 466 F. App’x 49, 50 (2d Cir. 2012) (quoting United States v.

 Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997)); see also Almonte v. Suffolk Cty., 531 F. App’x

 107, 109 (2d Cir. 2013) (“As a rule, a party’s failure to object to any purported error or omission

 in a magistrate judge’s report waives further judicial review of the point.” (quoting Cephas v.

 Nash, 328 F.3d 98, 107 (2d Cir. 2003))); Wagner & Wagner, LLP v. Atkinson, Haskins, Nellis,

 Brittingham, Gladd & Carwile, P.C., 596 F.3d 84, 92 (2d Cir. 2010) (“[A] party waives appellate

 review of a decision in a magistrate judge’s [r]eport and [r]ecommendation if the party fails to

 file timely objections designating the particular issue.” (citations omitted)).

        The Court has reviewed the unopposed R&R and, finding no clear error, adopts the R&R

 in its entirety pursuant to 28 U.S.C. § 636(b)(1).

   III. Conclusion

        For the reasons set forth above, the Court adopts the R&R and dismisses this action with

 prejudice for failure to comply with court orders and failure to prosecute. The Court directs the

 Clerk of Court to close this case.

 Dated: February 20, 2020
        Brooklyn, New York

                                                        SO ORDERED:


                                                             s/ MKB
                                                        MARGO K. BRODIE
                                                        United States District Judge




                                                   4
